                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

BILLY PATTON
                                                             CIVIL ACTION
VERSUS
                                                             NO. 16-10-JWD-EWD
N. BURL CAIN, ET AL.

                                   CONSOLIDATED WITH
BILLY PATTON
                                                             CIVIL ACTION
VERSUS
                                                             NO. 16-40-JWD-EWD
DARRYL VANNOY
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report dated March 8, 2019, to which an opposition was filed (Doc. 18);

       IT IS ORDERED that the consolidated applications of Billy Patton for issuance of a writ

of habeas corpus under 28 U.S.C. 2254 are SEVERED for purposes of entry of judgment.

       IT IS FURTHER ORDERED that Patton’s pro se habeas petition in Civil Action 16-10

is DISMISSED WITHOUT PREJUDICE for failure to exhaust state court remedies.

       IT IS FURTHER ORDERED that Patton’s habeas petition in Civil Action 16-40 is

DISMISSED WITH PREJUDICE as procedurally defaulted.

       IT IS FURTHER ORDERED that, in the event the Petitioner seeks to pursue an appeal,

a certificate of appealability shall be DENIED.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on March 29, 2019.

                                                  S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
